Opinion of the court by
JUDGE O’REAR
Affirming.
These two appeals involve a common question, namely, the liability of the property of appellee to taxation. In each cáse the appellee owns a large and valuable building, used in part for other purposes than directly by the association. Rooms in the buildings are rented to raise revenue to help to maintain the institutions. A considerable part of the buildings are constantly used by the associations for their meetings and other work. In each case, also, the appellee hwns a vacant lot and other property, pending its sale. The lots were taken in payment of donations to the institutions. Appellee’s claim of non-liability to taxation depends upon the character of the institutions.
All property must share in bearing the burden of government, except such as by the Constitution is expressly exempt. Section T70 of that instrument is as follows: “There shall be exempt from taxation public property used for public purposes, places actually used for religious worship, with the grounds attached thereto and used and appurtenant to the house of worship, not exceeding one-half acre in cities *717or towns, and not exceeding two acres in the country; places of burial not held for private or corporate profit, institutions of purely public charity, and institutions of education not used or employed for gain by any person or corporation, and the incorpe of which is, devoted solely to the cause of education; public libraries, their endowments,' and the income of such property as is used exclusively for their maintenance; all parsonages or residences owned by any religious society, and occupied as a home, and for no other purpose, by the minister of any religion, with not exceeding one-half acre of ground in towns and cities and two acres of ground in the country appurtenant thereto.” Appellees claim to come within the classes of exempted objects above named, on three grounds: (1) That their buildings are places actually used for religious worship, and do not exceed one-half acre of ground; (2) that they are institutions of. purely public charity; and (3) that they are institutions of education, not used or employed for gain by any person or corporation, and the income of which is devoted solely to the cause of education. The circuit courts of Daviess and Jefferson counties each sustained the claims of exemption.
The act of Legislature granting the charter to appellee, the Louisville Association, approved April 3, 1878 (2 Acts 1878, p. 280, c. 744) states the purposes of the association thus: “Whereas, certain persons have associated themselves together as a Young Men’s Christian Association, for the promotion of religion, morality, and intellectual and social improvement; for the better promotion of these ends desire a charter of incorporation, therefore, be it enacted,” etc.
The constitution adopted by the association, in which is set forth its purposes, declares:
“Section 1. It shall be the object of the association to seek *718out young men and endeavor to bring them under moral and religious influences; to secure their attendance at some place of worship; to intnoduce them to the members and privileges of this association; to aid them in selecting suitable boarding places and employment, and by every possible means to surround them with Christian influences.
“Sec. 2. Members shall -exert themselves to interest the churches' to which they may belong in the object and welfare of the association, and use all .proper means to increase its usefulness.” , 11
The objects and purposes of the Owensboro Association are substantially the same.
So much for the apparent nature of the association. Actually, on every Sunday afternoon there is held in their buildings a religious service for the worship of God. As a witness describes these, they are “much like preaching service, though not so formal.” There are singing of hymns, reading of Scriptures, and expounding of the same, prayer, and generally an invitation and exhortation to lead a Christian life. In addition to these religious Sunday services, which may be said to correspond with the preaching services of the churches, there are regularly taught Bible classes in the association buildings, which classes correspond very nearly to 'the Sunday school work done by the churches. Other religious studies' are also conducted. All of these services ■are strictly religious services, and are actually held in the association buildings. In addition to these, other work of a religious nature is done by the association outside of the building. Its religious work is its main work. Its secretary receives a salary. He is the only one of the association who receives any money compensation from it. His duties are quite similar to those of a pastor of a church.
There was nothing, perhaps, in all that moved the settle- ' i ment of this country and the establishment of its forms of *719government, more dominant than the religious idea. From the earliest settlements, through ¿very form of social compact, and by universal consent, ingrafted now either upon the Constitutions of the States or upon their statutes, is the idea that the public well-being justifies the most liberal encouragement of religious teachings and practices; and to that end, always, buildings used for religious worship have been exempted from taxation. Religious societies are-deemed to be public benefactors. Their teachings and moral discipline among their members are probably of as much value to society, in keeping the peace and preserving the rights of property, as the most elaborate and expensive police system without such influences. Hence they ar-e regarded with favor. No one church or sect is regarded by the law as above any other. Nor does the manner of worship or the method of teaching or the creed affect this public policy. It is therefore not material that the institution claiming the benefit of the constitutional exemption is without an ordained preacher, or that its methods involve a departure from the customary modes of worship. If the worship is religious, commending itself to the consciences of its votaries, it is within the pale of the law’s favor. We have no hesitancy in declaring that appellees, in the use of their buildings as places actually used for religious worship, are exempted from taxation thereon, as being clearly within the letter and intent of section 170 of our Constitution. But if the society owns other property, not actually used as a place for religious worship, or if it owns property so used, but in excess of the quantity exempted by that clause of the Constitution which has been quoted, or if some part of its buildings is used distinctly for other purposes, such excess would be liable to taxation as other property, without regard to its ownership, unless by some other provision of the Constitution it *720was exempt, which brings us I to consider appellees’ claim that they are institutions of purely public charity.
Charity, in its broad sense, should abound in every institution; tempering even the rigor of the law, and meliorating the harsh conditions of life. It is announced by Divine authority and regarded by the common consent of all enlightened people as being the chief of human virtues. When property is employed in its unselfish exercise on behalf of the public, where it eases the burdens of society, and in a measure thereby discharges a duty which the public, on its-conscience, owes to unfortunate humanity, and is unrestricted save by the limitation of ability, the charity may be said to be a purely public one. “Public charities are public blessings, and the Commonwealth is interested' in giving force and effect to them,” this court declared in Chambers v. Baptist Educational Society, 1 B. Mon., 215. Aside from that part of the religious work done by appellees, which may be denominated devotional, they undertake to bring within the religious, moral, and intellectual influences of the institution all young men, and, for that matter, old men, too, for' the betterment, improvement, and protection from evil influences and consequences. It is not so much the giving of alms, or in aid of the mendicant. The endeavor is to reach the boys and young men before they need alms, and before they are reduced to beggary, and, by training the minds, and teaching them how to use and preserve their bodies, and how to live useful and honest lives, to save them from the lower grades of misfortune, so familiar in the utter helplessness of abject poverty and disease and want. This is accomplished '¡by the institution’s keeping open attractive quarters, where libraries of useful books, current magazines, and newspapers, innocent games of amusement, a gymnasium for the exercise and development of the body, and night schools, affording *721additional opportunities to such as have not had sufficient advantages in education, are all accessible to whomsoever will avail, himself of them, without regard to creed or nationality. Lists of decent boarding houses are kept, to which strangers are directed. Proper acquaintances and associations are formed, and useful and moral instruction imparted. In other words, they help the helpless, would keep the innocent innocent, and endeavor by placing clean ideals and experiences before the youth to have them adopt them in their lives. They aid the uneducated to a limited but practical education. This is all done “for the love of God and for the love of our neighbor, in the catholic and universal sense, free from the stain of anything that is personal, private, or selfish;” and it is, therefore, as said by this court in Ford v. Ford’s Ex’r., 91 Ky., 576, 13 R., 183, 16 S. W., 451, a charity.
But it is argued that however benevolent the purposes and work of these institutions, they are limited to their own members, and consequently come under the head of private, instead of public, charities. The institutions have memberships, for which a nominal fee is exacted. Many, if not most, of their privileges, are restricted to their own members. But the members have no property right, or at most but a qualified and temporary one, in the buildings or funds of the associations. T-hey receive no profits or dividends. Certificates of membership are not transferable, and have no money value. The relation of the members is similar to that of members of churches — a membership entailing a pecuniary obligation and probably an insignia of worthiness' and good standing for the time being. The fund by which the lots were acquired and the buildings erected and' furnished was, in the main, contributed by charitably disposed persons, who *722have absolutely no pecuniary interest in or control of the institutions. They are donated for the perpetual enjoyment of all who shall avail themselves of the privileges. The part contributed by membership fees is by far the smaller part of the means necessary to maintain the association’s work. Any man or youth of acceptable moral standing is eligible for membership. Many of the privileges of the institutions are, however, absolutely free to all the public. But the fact that some part of the'expense in maintaining the institutions is required to be paid by those who enjoy all its privileges does not change its character as a public charity. It was held by this court in Trustees of Kentucky Female Orphan School v. City of Louisville, 100 Ky., 470, 19 R., 1916, 36 S. W., 921, 40 L. R. A., 119, that the fact that a small stipend was exacted from some of those who were benefited by the school did not detract'from its character as an institution of purely public charity. That regulation merely made the charity partly self-sustaining. It was also held in that case, and the cases decided at the same time, that the fact that only a limited number of the public were benefited, on their selection by sectarian trustees, did not deprive it of its characteristics as a purely public charity. It is plain that the framers of the Constitution could not have meant that only those institutions should be included.in their exemption which were freely open to all the public, for there are none such. Discipline, order, regulation, and selection are necessary in dispensing such charities; and requirements not unreasonable in these particulars, although they limit as of necessity they must, the number to be benefited to the accommodation of the means at hand, are not at all incompatible with the general character of such institutions.
As the institutions are ones of purely public charity — which includes its educational features, not separately considered *723for that reason — all their property is exempt from taxation. For, as said by the court in the course of the opinion in. Trustees Kentucky Female Orphan School v. City of Louisville, supra: “Upon the whole, it would seem that when the statute exempts the ‘institution’ from taxation, and no qualifying words are used showing or tending to show that only the property' ‘used’ by the institution, or ‘connected’ with the institution,' is to be exempt, then the associated entity — the corporate being — with its estate as an entirety, is embraced by the word ‘institution.’ ” The cases of Newport v. Masonic Temple Association, 108 Ky., 333, 21 R., 1785, 56 S. W., 405, 49 L. R. A., 252, Widows’ and Orphans’ Home of the Odd Fellows of Kentucky v. Bosworth, Sheriff, 112 Ky., 200, 23 R., 1505, 65 S. W., 591, and Commonwealth v. Lexington Cemetery Co., 114 Ky., 165, 24 R., 924, 70 S. W., 280, are cited by appellants as indicating a different construction from that here given section 170 of the Constitution. In addition to the fact that those cases do not purport to overrule the comparatively recent and thoroughly considered case of Trustees of Kentucky Female Orphan School V. City of Louisville, supra, and were therefore not considered by the court as being in conflict therewith, there is this distinction between them, on the one side, and the Orphan School case and these cases, on the other: The Masonic Temple case and the Odd Fellows Widows, and Orphans’ Home case were each private charities, pure and simple, and so held by the court, because they were exclusively for the benefit of certain designated beneficiaries — those dependent upon the creators of the charities, or for* the benefit of the persons claiming the exemption, as in the case of the Masons. They were held to have certain secret rites, ceremonies, and distinctions, which might be deemed to have a peculiar value. At least, they were intended to, and did, exclude all the *724public but themselves from their enjoyment. They owned their property, and used it exclusively for their own personal enjoyment and entertainment, as a social club or other similar association might. Their charitable contributions were more in the nature of a mutual insurance or protective arrangement by which they insured themselves, or the dependent members' of their families, against want in certain contingencies. Their charitable work, if any, outside of that bestowed on themselves and their own families, was incidental. only, and not the objective purpose of the institutions. The Cemetery Company, case was decided upon the express language of the Constitution, which exempted only the places of burial or graveyards, and not investments demoted to the maintenance of burial places. Two cases from other courts denying the exemption to Young Men’s Christian Associations have been cited by counsel for appellants, viz.: Auburn v. Y. M. C. A., 29 Atl., 992 (a Maine case) ; and the other (a. New Jersey case) State v. Paterson, 39 Atl., 655. The first of these cases was made to turn upon the peculiar phraseology of the Maine statute (Laws 1889, p. 242, c. 274) to-wit: “Except that so much of the real estate of such corporations as is not occupied by them for their own purposes, shall be taxed in the municipality in which it is situated.” .All that part of the associations’ buildings actually occupied by them was held- to be exempt. The New Jersey case discusses only the • “charitable feature” of the question. It held that the word “charity,” in their statute (3 Gen. St., p. 3320), was not used in its broad sense, but, on the contrary, was solely in the sense of “aid to the needy.” This construction of the word is not in harmony with that uniformly placed upon it by this court.
The judgments of the circuit courts are each affirmed.
Chief Justice Burnam dissents.